Title: From John Adams to Thomas Jefferson, 3 February 1821
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Montezillo February 3d 1821

I have just read a sketch of the life of Swedenborg, and a larger work in two huge volumes of Memoirs of John Westley by Southey, and your kind letter of January 22d came to hand in the nick of time to furnish me with a very rational exclamation, “What a bedlamite is man!” They are histories of Galvanism and Mesmerism thrown into hotch potch they say that these men were honest and sincere, so were the Worsipers of the White Bull, in Egypt and now in Calcutta, so were the Worshipers of Bacchus and Venus, so were the worshipers of St Dominick and St Bernard. Swedenborg and Westley had certainly vast memories and immaginations, and great talents for Lunaticks. Slavery in this Country I have seen hanging over it like a black cloud for half a Century, if I were as drunk with enthusiasm as Swedenborg or Westley I might probably say I had seen Armies of Negroes marching and countermarching in the air shining in Armour. I have been so terrified with this Phenomenon that I constantly said in former times to the Southern Gentleman, I cannot comprehend this object I must leave it to you, I will vote for forceing no measure against your judgements, what we are to see God knows and I leave it to him, and his agents in posterity. I have none of the genius of Franklin to invent a rod to draw from the cloud to its Thunder and lightning. I have long been decided in opinion that a free government and the Roman Catholick religion can never exist together in any nation or Country, and consequently that all projects for reconciling them in old Spain or new are Eutopian, Platonick and Chimerical. I have seen such a prostration and prostitution of Human Nature, to the Priesthood in old Spain as settled my judgment long ago, and I understand that in new Spain it is still worse if that is possible.
My appearance in the late convention was too ludicrous to be talked of. I was a member in the Convention of 1779 and there I was loquacious enough I have harrangued and scribbled more than my share but from that time to the convention in 1820 I never opened my lips in a publick debate after a total desuetude for 40 years I boggled and blundered more than a young fellow just rising to speak at the bar, what I said I know not, I believe the Printers have made better speeches than I made for myself. Feeling my weakness I attempted little and that seldom. What would I give for nerves as good as yours but as Westley said of himself at my age, “old time has shaken me by the hand, and parallized it.
What pictures of Monarchy even limited Monarchy, have the trials of the Duke of York and the Queen of England held up to the astonishment contempt and scorn of mankind, I should think it would do more than the French and American revolutions, to bring it into discredit. indeed all human affairs, without your philosophical and Christian mantle of resignation, would be deeply malancholy even that friendship which I feel for you ardent and sincere as it is would be over clouded by constant fears of its termination.

John Adams

   Wesley
